Title: To George Washington from Benjamin Lincoln, 8 March 1783
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General
                            War Office March 8th 1783
                        
                        The Delaware Troops will compose one Battalion—Captain Kirkland informs me that he has reported to your
                            Excellency such Officers as are agreed on to command it for your Approbation.
                        It is also his Wish that the Troops may be drawn together—I advised him to report the Situation of them to
                            your Excellency and take your directions—I have only to observe that the duty of those Troops can be dispensed with in
                            this City.
                        As your Excellency intends to continue the discipline of the Army on a large Scale would it not be well in
                            order to render this knowledge as general as possible through the Armies of the United States and its effects as
                            beneficial as may be to call from the different States whose Troops are not with the main Army some Officer or Officers of
                            information and who now have no Commands therein to attend the Northern Army the next Campaign.
                        This is the Barons ideas and I think it an exceeding good one, If your Excellency should be of the same
                            Opinion and will name the Officers I will endeavor though they may have been deranged to have them continued in pay for I
                            think the information they would acquire will be of real Use to these States. With the highest esteem I have the honor to
                            be Dear General your Excellencys most Obedient servant
                        
                            B. Lincoln
                        
                    